DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 04 October 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 October 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 06 January 2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 11 are directed to a vulcanization additive; however, it is noted that the parent claim 1 is construed as directed to a specific TPU polymer stemming from a reaction product of three components and it is unclear as to how an additive is related/bonded to a polymer – the additive limitation would be more appropriate and relevant in case claim 1 is directed to a polymer composition.  It is noted that applicant’s specification discloses the additive as a component in a TPU composition and is silent regarding the additive being a component in the polymer (see pp 7 et seq.). Clarifications are urged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (US6054533 – cited in the IDS).
Claims 1-5, 8 and 9: Farkas discloses a thermoplastic polyurethane TPU made from a reaction mixture of a polybutadiene diol, an MDI diisocyanate and a diol chain extender (abs).  Example 20 of Farkas recites a blend of a polybutadiene diol Kraton Liquid™ L-2203 (104.3 g, 3250 MW), a polyester diol Pripol 2033 (95.7 g, 570 MW) and MDI (50.0 g) giving a polyurethane with melt index of 144 (190° C., 8700 g). Regarding the claimed melting point properties, if a prior art reference teaches the claimed 
Claims 7 and 12: Farkas discloses a preferred MW range of 2,000 to 5000 (col 2/2-23) and does not require any additional polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ansems (US-20100292403-A1).
Claims 1-5 and 7: Ansems discloses a TPU prepared from a mixture of an isocyanate component and polymeric diols such as polyester diols and hydroxyl-terminated polybutadiene having a preferred MW of 500-3000 g/mol (¶455, 462-465, 490 and 491).  Further, Ansems discloses optimizing the MW based on the softness segments, the TPU having a melt index greater than 0.1 g/10 min based on ASTMD-1238-04 and a melting point of about 120 0C (¶462, 493 and Fig 1 with accompanying text).  The Ansems reference discloses the claimed invention but does not explicitly disclose the claimed polybutadiene diol component and the MW range. Given that the Ansems reference discloses the claimed polybutadiene diol as a starting material for the TPU and optimizing the MW variable within a range that overlaps with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and MW range, including those presently claimed, to obtain a suitable composition and to gain the benefit of enhanced modulus and tear strength as motivated by Ansems in ¶483. See MPEP 2131.03 and MPEP 2144.05. Regarding the claimed melting point property 
Claims 6 and 8: Ansems discloses polyester diols based on hexanediol and adipic (¶462-468) and MDI (¶457).
Claims 9 and 12: Ansems does not require the C2-10 diols prepolymer or any additional polymer within the TPU.
Claims 10 and 11: Ansems discloses sulfur cross-linkers and vulcanized polymers (¶579, 587).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Farkas.
The Farkas reference discloses the claimed invention with the feature of the 1,6-hexanediol adipate (col 4/45-63) but does not disclose the claimed element with enough specificity to anticipate the claimed invention. Nevertheless, given that the Farkas reference discloses the 1,6-hexanediol adipate component, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught component since the Farkas reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas in view of Meckel (US 5115073).
Examiner’s notes: The disclosure(s) of Farkas is relied upon as set forth above. This rejection is alternatively provided in case the MP of the polyester diols does not meet the claimed range.
The difference between the Farkas reference and the claimed subject matter is that the Farkas reference does not disclose the polyester diols having a MP of 40-90 0C. The Farkas reference teaches the polyester diols and the claim calls for polyester diols with a specific MP. The secondary reference of 0C and 65-150 0C are well known (abs). Further, Meckel discloses the hexane-1,6-diol adipate component (col 2/35 to col 3/2 and examples). The secondary reference shows that employing the claimed polyester diols was known in the prior art at the time of the invention and the benefit of improved adhesion and delamination prevention – the same benefit desired in Farkas (col 1/10-19). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of polyester diols of Meckel in the composition of Farkas.  Since the references teach similar compositions within similar technical fields, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prissok, Rolland and Handlin disclose TPU made from polymeric diols such as polyester diols and polybutadiene diols and isocyanate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764